DETAILED ACTION
Claims 1-20 are presented for examination.
The present application is being examined under the AIA  (America Invents Act) First Inventor to File.
This Office Action is Non-Final.
This action is responsive to the following communication: the response filed on 05-03-2022. 
 
Claim Rejections - 35 USC § 112
Claim rejections under USC § 112 during the Non-Final Office Action are withdrawn, in light of the amendment/remarks filed on May 03, 2022 by Applicant(s). 

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
For faster processing of Terminal Disclaimer the USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/ patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/ eTD-info-I.jsp.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


As per claims 1-20 of the instant application, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Publication No. 2021/0373645 (hereinafter Sudo). Although the exemplary claims at issue are not identical, they are not patentably distinct from each other because the following:

As per claims 1, 18, Sudo discloses a flash memory operation method, comprising: 
a step of transitioning to a deep power-down mode, blocking power supply from a power supply source to an internal circuit by a deep power-down mode (DPD) controller; ( a step of detecting whether a flash memory is in a deep power-down mode blocking power supply to a specific circuit when a standard command comprising reading, programming, or erasing is inputted; a step of releasing the deep power-down mode in a case where the deep power-down mode is detected; and a step of executing the standard command after the specific circuit is restored; Claim 1)
a step of releasing the deep power-down mode when a standard command comprising reading, programming, or erasing is inputted; and  (a step of detecting whether a flash memory is in a deep power-down mode blocking power supply to a specific circuit when a standard command comprising reading, programming, or erasing is inputted; a step of releasing the deep power-down mode in a case where the deep power-down mode is detected; and a step of executing the standard command after the specific circuit is restored; claim 1) 
a step of executing the standard command after releasing the deep power-down mode, wherein the step of releasing supplies power from the power supply source to at least a first circuit portion and a second circuit portion of the internal circuit, respectively, wherein the DPD controller is different from the power supply source. ( a step of detecting whether a flash memory is in a deep power-down mode blocking power supply to a specific circuit when a standard command comprising reading, programming, or erasing is inputted; a step of releasing the deep power-down mode in a case where the deep power-down mode is detected; and a step of executing the standard command after the specific circuit is restored; claim 1)
		Thus, a later application claim is not patentably distinct from an earlier patent claim if the later claim is anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).”  ELI LILLY AND COMPANY  v  BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, is rejected under 35 U.S.C. 103 as being unpatentable over Publication No. 2018/0203643 by Pedersen et al. in view of Publication No. 2014/0133240 by Chen et al. 
As per claims 1, Pedersen et al. discloses a flash memory operation method, comprising: 
a step of transitioning to a deep power-down mode (¶ [0015] discloses the concept of “an ultra-deep power down (UDPD) mode in a memory device”) by a deep power-down mode (DPD) controller; (¶ [0043] discloses a “port circuitry or state machine 716” which is responsible for “exiting the UDPD mode”. Alternatively, UDPD mode may be managed by any “control circuitry” as stated by ¶ [0047] )
5a step of releasing the deep power-down mode when a standard command comprising reading, programming, or erasing is inputted; and (Fig. 4 illustrates the process where memory 104 receives a “command” from a host, where the command further includes a “read” from a status register that permits the memory device to “switch” from an ultra-deep power down mode to an SPI mode) 
a step of executing the standard command after releasing the deep power-down mode, (Fig. 4, and more particularly step 416 illustrates a command that is completed after the ultra-deep power down (UDPD)) 
wherein the DPD controller is different from the power supply circuit. (Fig. 7 illustrates power supply Vdd which is distinct from POR circuit) 

Pedersen et al. does not distinctly discloses the following:
blocking power supply from a power supply source to an internal circuit; and 
wherein the step of releasing the deep power-down mode supplies power from the power supply source to at least a first 10circuit portion and a second circuit portion of the internal circuit, respectively.  
However, Chen et al. discloses the following: 
blocking power supply from a power supply source to an internal circuit; and (¶s [0014] & [0034], respectively state that “if the power signal is received by the regulator and the sleep control circuit generates the disable state, the regulator stops providing a supply voltage to the first control chip and the second control chip, so that the solid state storage device enters a sleep mode” and “the regulator 204 stops providing the first supply voltage Vp1 and the second supply voltage Vp2 to the control chip 202 and the flash memory modules 211.about.21N, respectively.  Under this circumstance, the solid state storage device 200 enters the sleep mode” )

wherein the step of releasing the deep power-down mode supplies power from the power supply source to at least a first 10circuit portion and a second circuit portion of the internal circuit, respectively.  (¶s [0014] & [0034], respectively state that “if the power signal is received by the regulator and the sleep control circuit generates the disable state, the regulator stops providing a supply voltage to the first control chip and the second control chip, so that the solid state storage device enters a sleep mode” and “the regulator 204 stops providing the first supply voltage Vp1 and the second supply voltage Vp2 to the control chip 202 and the flash memory modules 211.about.21N, respectively.  Under this circumstance, the solid state storage device 200 enters the sleep mode” )

It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Pedersen et al. and Chen et al. because both references are in the same field of endeavor. Chen’s teaching of stopping the power supply from a voltage regulator due to a signal command would enhance Pedersen's system by allowing the system to reduce power consumption significantly from traditional power management methods thus improving system power management. 
Claims 8, 1, 2, 7, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Publication No. 2018/0203643 by Pedersen et al. in view of Publication No. 2014/0133240 by Chen et al. and further view of Publication No. 2021/0096634 by Fastow et al.
As per claims 8, 1, Pedersen et al. discloses a semiconductor storing apparatus, comprising: 
an internal circuit, containing at least a first circuit portion and a second circuit portion; (memory device 104 comprising one or more identifiable circuits illustrated  by Fig 2) 
a transition component, for transitioning to a deep power-down mode from a power supply source by a deep power down mode (DPD) controller, wherein the DPD controller is different from the power supply source. (¶ [0015] discloses the concept of “an ultra-deep power down (UDPD) mode in a memory device”.  ¶ [0043] discloses a “port circuitry or state machine 716” which is responsible for “exiting the UDPD mode”. Alternatively, UDPD mode may be managed by any “control circuitry” as stated by ¶ [0047] Furthermore, Fig. 7 illustrates power supply Vdd which is distinct from POR circuit )


a release component, for releasing the deep power-down mode when a standard command comprising reading, programming, or erasing is inputted; and (Fig. 4 illustrates the process where memory 104 receives a “command” from a host, where the command further includes a “read” from a status register that permits the memory device to “switch” from an ultra-deep power down mode to an SPI mode)
20an execution component, for executing the standard command after releasing the deep power-down mode, wherein the release component comprises: (Fig. 4, and more particularly step 416 illustrates a command that is completed after the ultra-deep power down (UDPD))
Pedersen et al. does not distinctly disclose the following:
an internal circuit, containing at least a first circuit portion and a second circuit portion; 15a transition component, for transitioning to a deep power-down mode blocking power supply from a power supply source to the first circuit portion and the second circuit portion;
wherein the release component comprises: 
path for supplying power from the power supply source to the first circuit portion; and
path for supplying -20-File: 098821usf power from the power supply source to the second circuit portion.
path for supplying power from the power supply source to the first circuit portion; and for supplying -20-File: 098821usf power from the power supply source to the second circuit portion

However, However, Chen et al. discloses the following: 
an internal circuit, containing at least a first circuit portion and a second circuit portion; 15a transition component, for transitioning to a deep power-down mode blocking power supply from a power supply source to the first circuit portion and the second circuit portion; (¶s [0014] & [0034], respectively state that “if the power signal is received by the regulator and the sleep control circuit generates the disable state, the regulator stops providing a supply voltage to the first control chip and the second control chip, so that the solid state storage device enters a sleep mode” and “the regulator 204 stops providing the first supply voltage Vp1 and the second supply voltage Vp2 to the control chip 202 and the flash memory modules 211.about.21N, respectively.  Under this circumstance, the solid state storage device 200 enters the sleep mode” )
wherein the release component comprises: path for supplying power from the power supply source to the first circuit portion; and (¶s [0014] & [0034], respectively state that “if the power signal is received by the regulator and the sleep control circuit generates the disable state, the regulator stops providing a supply voltage to the first control chip and the second control chip, so that the solid state storage device enters a sleep mode” and “the regulator 204 stops providing the first supply voltage Vp1 and the second supply voltage Vp2 to the control chip 202 and the flash memory modules 211.about.21N, respectively.  Under this circumstance, the solid state storage device 200 enters the sleep mode” )
path for supplying -20-File: 098821usf power from the power supply source to the second circuit portion.  (¶s [0014] & [0034], respectively state that “if the power signal is received by the regulator and the sleep control circuit generates the disable state, the regulator stops providing a supply voltage to the first control chip and the second control chip, so that the solid state storage device enters a sleep mode” and “the regulator 204 stops providing the first supply voltage Vp1 and the second supply voltage Vp2 to the control chip 202 and the flash memory modules 211.about.21N, respectively.  Under this circumstance, the solid state storage device 200 enters the sleep mode” )
path for supplying power from the power supply source to the first circuit portion; and for supplying -20-File: 098821usf power from the power supply source to the second circuit portion.  (¶s [0014] & [0034], respectively state that “if the power signal is received by the regulator and the sleep control circuit generates the disable state, the regulator stops providing a supply voltage to the first control chip and the second control chip, so that the solid state storage device enters a sleep mode” and “the regulator 204 stops providing the first supply voltage Vp1 and the second supply voltage Vp2 to the control chip 202 and the flash memory modules 211.about.21N, respectively.  Under this circumstance, the solid state storage device 200 enters the sleep mode” )
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Pedersen et al. and Chen et al. because both references are in the same field of endeavor. Chen’s teaching of stopping the power supply from a voltage regulator due to a signal command would enhance Pedersen's system by allowing the system to reduce power consumption significantly from traditional power management methods thus improving system power management.

Pedersen as modified does not distinctly discloses where the release component comprises power gating.
However, Fastow et al. explicitly discloses power gating. In particular, Fastow discloses where the release component comprises: a first current path and second current path. (claims 1-2 disclose “a memory die having nonvolatile memory cells, the memory die including circuitry having current leakage when the memory die is in a standby state where the memory die is ready to receive an access command to execute;  and power gating circuitry to selectively transition the memory die from the standby state to a deep power down state, where the memory die is to ignore all access commands, in response to a trigger from a timer, the timer to track a standby time in response to entry of the memory die into the standby state, and the timer to trigger the transition to the deep power down state after a threshold time in the standby state. 2.  The nonvolatile memory device of claim 1, wherein the circuitry having current leaking comprises CMOS (complementary metal oxide semiconductor) control circuitry on the memory die” 
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Pedersen as modified and Fastow et al. because both references are in the same field of endeavor. Fastow’s teaching of selectively transitioning into a deep power mode by power gating would enhance Pedersen's as modified system by allowing the system to eliminating current leakage, thus improving system power even further. 

As per claims 2, 9 Pedersen as modified discloses wherein the step of releasing also supplies a first enable signal for enabling the first circuit portion to the first circuit portion and supplies a second enable signal for enabling the second circuit portion to the second circuit portion after the first enable signal is 15supplied.  (Chen ¶ 0039 states “PWR_EN denotes the enable state, and the low voltage level at the regulator enable terminal PWR_EN denotes the disable state.”) 

As per claims 18-20, Pedersen as modified discloses wherein the semiconductor storing apparatus is a flash memory. (Fig.2 illustrates flash memories) 

As per claims 7, Pedersen discloses wherein 10the deep power-down mode transitions from a stand-by mode when the stand-by mode continues for a certain period of time.  (Fig.4 illustrates the concept where the “memory device can switch its interface to the Single SPI mode at 414.  In addition, once the write operation has completed at 416, the device can automatically enter the UDPD mode at 418.”. To PHOISTA, this event sequence constitutes the claimed term “time”. 

Claims 5, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Publication No. 2018/0203643 by Pedersen et al. in view of Publication No. 2014/0133240 by Chen et al. and further view of Publication No. 2021/0096634 by Fastow et al. and further view of U.S. Publication No. 2012/0102310 by Shim et al.
As per claims 5, 13-15 Pedersen as modified does not distinctly discloses wherein a load capacitance of the first circuit portion is smaller than a load capacitance of the second circuit portion.  
However, Shim et al. discloses wherein a load capacitance of the first circuit portion is smaller than a load capacitance of the second circuit portion.  (¶s [0096] and [0097] states that “The first voltage regulator 551 receives the power source voltage VCC from the first power line PWL1 to generate a first driving voltage VDD1 
necessary to drive the CPU 553.  In an embodiment of the general inventive 
concept, the first driving voltage VDD1 may be about 1.2 V.” and “The second voltage regulator 552 receives the power source voltage VCC from the second power line PWL1 to generate a second driving voltage VDD2 necessary for the at least one DRAM 554.  In an embodiment of the general inventive concept, the second driving voltage VDD2 may be about 1.8 V.” 
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Pedersen as modified and Shim et al. because both references are in the same field of endeavor. Shim’s teaching of selectively providing different voltage levels would enhance Pedersen's as modified system by allowing the system to independently supply power levels that is indicative of the workload associated with the circuits, thus improving system performance.
10
Allowable Subject Matter
Claims 3-4, 6, 10-12, 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to independent claim(s) have been considered and have been addressed by the rejection. 


Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUREL PRIFTI whose telephone number is (571)270-1743.  The examiner can normally be reached on M-F 8 a.m.- 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Ngoc Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUREL PRIFTI/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        




Aurel Prifti     
 Primary Examiner
Art Unit 2186
Tel. (571) 270-1743
Fax (571) 270-2743

aurel.prifti@uspto.gov